Case 3:16-cv-04171-FLW-TJB Document 39 Filed 12/13/18 Page 1 of 2 PageID: 383




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
____________________________________
RAFAEL KASSIN, on behalf of himself        :
and all others similarly situated          :         Civ. Action No. 16-4171 (FLW)
                                           :
                       Plaintiff,          :                    ORDER
                                           :
v.                                         :
                                           :
AR RESOURCES, INC.,                        :
                                           :
                       Defendant.          :
____________________________________:

       THIS MATTER having been opened to the Court by Ari H. Marcus, Esq., on a motion

for summary judgment and motion to certify class; it appearing that Defendant AR Resources, Inc.

(“Defendant”), through its counsel, Mark R. Fischer, Jr., Esq., also moves for summary judgment;

it appearing that Defendant does not oppose Plaintiff’s motion to certify; it appearing that the Court

having considered the parties’ submissions in connection with the motions pursuant to Fed. R. Civ.

P. 78, for the reasons set forth in the Opinion filed on even date, and for good cause shown,

       IT IS on this 13th day of December, 2018,

       ORDERED that Plaintiff’s motion for summary judgment is GRANTED;

       ORDERED that Defendant’s motion for summary judgment is DENIED;

       ORDERED that Plaintiff’s motion to certify a class is GRANTED;

       ORDERED that the class shall consist of all New Jersey consumers (1) who received an

       initial collection letter from the Defendant (2) on an obligation owed or allegedly owed to

       Select Medical – Kessler, (3) which stated “If you carry any insurance that may cover this

       obligation, please contact our office at the number above” and (4) during the time period

       of 7/15/15 to 7/15/16;




                                                  1
Case 3:16-cv-04171-FLW-TJB Document 39 Filed 12/13/18 Page 2 of 2 PageID: 384



      ORDERED that the Marcus Firm is appointed as class counsel; and it is further

      ORDERED that the parties are directed to submit correspondence in writing, within 15

      days from the date of this Order, regarding the assessment of damages and any issues

      related to the class.




                                                        /s/ Freda L. Wolfson
                                                        Freda L. Wolfson
                                                        United States District Judge




                                             2
